         Case 1:17-cr-10138-WGY Document 385 Filed 04/09/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

Criminal No. 1:17-cr-10138-WGY

                                UNITED STATES OF AMERICA

                                                  v.

                                       Dragush Nelo Hornea



                           ORDER OF VOLUNTARY DETENTION

Cabell, M.J.

       The defendant is charged in an indictment. An initial appearance in this district was held on

April 9, 2021 at which time counsel indicated that her client wished to voluntarily consent to

detention without prejudice.

       Accordingly, it is ORDERED that the defendant be DETAINED pending trial, and is further

ORDERED that:

       (1) the defendant be committed to the custody of the Attorney General for confinement in

a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences

or being held in custody pending appeal;

       (2) the defendant be afforded reasonable opportunity for private consultation with counsel;

and

       (3) on order of a court of the United States or on request of an attorney for the government,

the person in charge of the corrections facility in which the defendant is detained and confined

deliver the defendant to an authorized Deputy United States Marshal for the purpose of any

appearance in connection with a court proceeding.

                                                 -1-
           Case 1:17-cr-10138-WGY Document 385 Filed 04/09/21 Page 2 of 2




       This order is without prejudice to the defendant filing a motion to consider the issue of pre-

trial detention, regardless of whether there have been changed circumstances. The defendant may

seek review of this order by filing a motion for revocation or amendment pursuant to 18 U.S.C. §

3145(b).
                                                /s/ Donald L. Cabell
                                              DONALD L. CABELL
                                              United States Magistrate Judge
Date: 4/9/21




                                                -2-
